910DETAILED ACTION
Amendments filed 12 August 2022 have been filed. Claims 1-7 are pending. Claim and specification amendments have overcome the objections of the previous office action.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “wherein the motor shaft has one axial side connected to the pump part,” and “the sensor board is arranged on the other axial side with respect to the motor shaft.” Change to “wherein the motor shaft has a first axial end connected to the pump part,” and “the sensor board is arranged on a second axial end of the motor shaft.”  The change will aid comprehension by clarifying the limitations refer to structures around the first and second end of the shaft.
Claim 1 recites “the control board is arranged … extending in an axial direction,” and “the mounting surface is arranged in a direction intersecting the axial direction.”  Change the limitations respectively to “the control board is arranged … extending in an axial direction of the shaft,” and “the mounting surface is arranged in a direction intersecting the axis of the shaft.” The changes will avoid confusion between the position of the control board and the mounting surface in relation to the axis of the shaft.
Claim 1 recites “the sensor board has a mounting surface for mounting a sensor of the rotation sensor.” The phrase “a sensor of the rotation sensor” is redundant and creates a potential ambiguity with whether applicant is introducing another sensor in addition to the previously claimed rotation sensor. Delete “a sensor of” and change the phrase to “the sensor board has a mounting surface for mounting the rotation sensor.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0238924) in view of Yamashita (JP 2016-226125). 
Regarding claim 1, Wang discloses an electric oil pump (fig 1, fluid pump 102, par 0003 ), comprising: a pump part (pump 102, id.); a motor (motor 104, id.) driving the pump part and comprising a rotor (fig 1 depicts a rotor interior to the stator and exterior to the drive shaft), a stator, and a motor shaft (fig 1 depicts drive shaft); a housing housing the motor (fig 1 depicts housing); a control board (PCB 108 with controller 106, par 0004) comprising a drive circuit (main controller, par 0003, See para 0025) controlling driving of the motor; and a sensor board (pcb 116, par 0005) equipped with a rotation sensor (rotary sensor 114, par 0005) detecting a rotation angle of the rotor of the motor (implicitly a rotary sensor detects rotation angle of the motor), wherein the motor shaft has one axial side connected to the pump part (fig 1 depicts this arrangement), the control board comprises a sensor connection part performing electrical connection with the sensor board (a connection is required between the two boards, par 0006), … the sensor board has a mounting surface (the surface of pcb 116 below sensor 114) for mounting a sensor of the rotation sensor (rotary sensor 114, par 0005), the sensor board is arranged on the other axial side with respect to the motor shaft (fig 1 depicts this arrangement), and the mounting surface is arranged in a direction intersecting the axial direction (fig 1 depicts this arrangement).
Wang does not explicitly disclose the control board is arranged on a radially outer side with respect to the motor in a position of extending in an axial direction, a wiring module is disposed between the control board and the sensor board, the wiring module is connected to the sensor board, the wiring module comprises a sensor signal line and a sensor drive power supply the sensor board has a mounting surface for the wiring module comprises a sensor signal line and a sensor drive power supply line, and holds the sensor signal line and the sensor drive power supply line, and holds the sensor signal line and the sensor drive power supply line. 
Yamashita teaches an analogous power steering motor (page 2 of translation, 1st paragraph) comprising a motor (fig 1, motor 12, page 2 of translation, 2nd paragraph) … and comprising a rotor (rotor 33), a stator (stator 30), and a motor shaft (shaft 11); a housing (housing 14) housing the motor; a control board (operation control board 70) comprising a drive circuit (operation control board 70 sends switching signal to inverter circuit via terminal portion 64, page 5, third paragraph) controlling driving of the motor; and a sensor board (sensor board 80) equipped with a rotation sensor (magnetic sensor 83a, page 5 last paragraph, page 6 top paragraph) detecting a rotation angle of the rotor of the motor (calculates rotation angle of the rotor 33, page 6 top paragraph), … the control board comprises a sensor connection part (fig 3, connection terminal 94, terminal holes 85, page 6, top three paragraphs) performing electrical connection with the sensor board, the control board is arranged on a radially outer side (fig 3, operation control board 70 is radially outside motor shaft 11) with respect to the motor in a position of extending in an axial direction (fig 3 depicts, operational control board 70 is parallel to shaft 11 and extends along its axis), the sensor board has a mounting surface (sensor board substrate 80 is mounted with electronic component 83 and magnetic sensor 83a, page 5 last paragraph) for mounting a sensor of the rotation sensor (magnetic sensor 83a is mounted with electronic component 83, page 5 last paragraph, page 6 top paragraph), the sensor board is arranged on the other axial side with respect to the motor shaft (fig 3, board 80 is on the far axial side of shaft 11 and orthogonal to the shaft axis),  the mounting surface is arranged in a direction intersecting the axial direction (fig 3 depicts, board 80 and its component 83 are perpendicular to shaft axis 11, and on that shaft axis, thereby intersecting that axis by being on the axis of the shaft, and also being tilted, see 112 rejection above), a wiring module (wiring unit 50, id.) is disposed between the control board and the sensor board, the wiring module is connected to the sensor board (terminal holes 84 and terminal portions 55k and 56k connect wiring portion 50 to sensor substrate 80, page 6, top 3 paragraphs),  the wiring module comprises a sensor signal (signal path formed and power path are formed via terminal, id.) line and a sensor drive power supply line (power supply path formed, id.), and holds the sensor signal line and the sensor drive power supply line (id.). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention, to replace the motor of Wang with the motor of Yamashita as a substitution of one known element for another to obtain the predictable results of providing an electric motor (See MPEP 2141).
Regarding claim 2, Wang in view of Yamashita teaches the electric oil pump according to claim 1. Yamashita further teaches wherein the wiring module comprises a first region (wiring passing between terminal holes 85 and 84 have an axial run region, See annotated figure below) extending in the axial direction, and a second region bent to a motor shaft side (wiring passing between terminal holes 85 and 84 have a radially inward turning region, toward shaft 11, See annotated figure below), and the first region is arranged on the other axial side with respect to an end on the other axial side of the control board (the connections to wiring module 50 are opposite to an axial end of the control board, See annotated figure below). 

    PNG
    media_image1.png
    762
    598
    media_image1.png
    Greyscale

Annotations and copped Yamashita, fig 3
Regarding claim 3, Wang in view of Yamashita teaches the electric oil pump according to claim 1. Yamashita further teaches wherein the sensor board (sensor board 80) is arranged in a direction orthogonal to the axial direction (fig 3, sensor board 80 is perpendicular to the shaft 11). 
Regarding claim 4, Wang in view of Yamashita teaches the electric oil pump according to claim 1. Yamashita further teaches wherein the wiring module is fixed to the housing (fig 1, 32, wiring module 50 is connected to installation bases 43a, which is connected to housing 14 via base portion 41; examiner notes that applicant’s wiring module is connected to the housing via intermediary bearing holder 205, para 0110). 
Regarding claim 5, Wang in view of Yamashita teaches the electric oil pump according to claim 1. Yamashita further teaches a bearing holder (rotor housing 35, page 2, 5th paragraph) and a bearing (bearing 36 id.). Wang in view of Yamashita does not disclose the wiring module fixed to the bearing holder, and the bearing holder holds the bearing that fits to the motor shaft. Nevertheless, whether or not the wiring module of Yamashita is fixed to a bearing holder is an obvious matter of design choice wherein no stated problem is solved or unexpected results obtained in having the wiring module fixed to a bearing holder versus the arrangement taught by Wang/Yamashita as long as the wiring module functions as intended. Further, it is obvious that shaft 11 would be held in rotation at the end of the motor housing to which the wiring module is fixed by some type of bearing therefore, Yamashita wiring module 50 could be considered mounted to a structure that is connected to a part holding the bearing of the shaft.
Regarding claim 6, Wang in view of Yamashita teaches the electric oil pump according to claim 2. Yamashita further teaches wherein the sensor signal line comprises a plurality of sensor signal lines (19 wire terminals 94 for each of 19 terminal holes 85, page 6 third paragraph), and the wiring module arranges and holds the plurality of sensor signal lines in a radial direction (See claim 2, annotated figure, second region of wire is bent in a radial direction). 
Regarding claim 7, Wang in view of Yamashita teaches the electric oil pump according to claim 2. Yamashita further teaches wherein the sensor signal line comprises a plurality of sensor signal lines (19 wire terminals 94 for each of 19 terminal holes 85, page 6 third paragraph), and the first region arranges and holds the plurality of sensor signal lines in a radial direction (the wire in the first region is bent and supports the portion of wire in a -second- region which runs radially, See annotated drawing at claim 2). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, rejected under Wang, have been considered but are not persuasive.
Applicant argues that Wang circuit board 26 is disposed on the axis A of the motor and not “arranged on a radially outer side of the motor.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Kogiso was previously cited for teaching the above element. Likewise, in the current rejection, the limitation is taught by Yamashita.
Applicant argues that the objective to Wang is to reduce the size of the pump, and there is therefore no motivation for Wang to incorporate a component such as the “wiring module.” Replacing the motor of Wang with the motor of Yamashita would not unduly increase the size of the pump of Wang, and as outlined In the rejection above, it has been held to be obvious to substitute a known element for another to obtain predictable results. In this instance the motor of Yamashita would have the same function as the motor of Wang (See MPEP 2143 I B).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746        

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                                                                                                                                tz